     Case 2:18-cr-00331-GW Document 109 Filed 12/03/19 Page 1 of 19 Page ID #:951



1    NICOLA T. HANNA
     United States Attorney
2    BRANDON D. FOX
     Assistant United States Attorney
3    Chief, Criminal Division
     RUTH C. PINKEL (Cal. Bar No. 164770)
4    LINDSEY GREER DOTSON (Cal. Bar No. 266973)
     Assistant United States Attorneys
5    Public Corruption and Civil Rights Section
          1500 United States Courthouse
6         312 North Spring Street
          Los Angeles, California 90012
7         Telephone: (213) 894-6077/4443
          Facsimile: (213) 894-7631
8         E-mail:    ruth.pinkel@usdoj.gov
                     lindsey.dotson@usdoj.gov
9
     Attorneys for Plaintiff
10   UNITED STATES OF AMERICA

11

12                           UNITED STATES DISTRICT COURT

13                     FOR THE CENTRAL DISTRICT OF CALIFORNIA

14   UNITED STATES OF AMERICA,                No. CR 18-331-GW

15              Plaintiff,                    GOVERNMENT’S OPPOSITION TO
                                              DEFENDANT’S UNDER SEAL AND
16                    v.                      IN CAMERA APPLICATION AND
                                              DOCUMENTS
17   ARMAN GABAEE,
      aka “Arman Gabay,”
18
                Defendant.
19

20

21        Plaintiff United States of America, by and through its counsel

22   of record, the United States Attorney for the Central District of

23   California and Assistant United States Attorneys Ruth C. Pinkel and

24   Lindsey Greer Dotson, hereby files its opposition to defendant ARMAN

25   GABAEE’s under seal and in camera application and documents (see dkt.

26   108) (collectively, the “in camera request”).         To the extent that

27   defendant seeks to obtain relief pursuant to Federal Rule of Criminal

28   Procedure 17 as discovery requests, the government objects to such
     Case 2:18-cr-00331-GW Document 109 Filed 12/03/19 Page 2 of 19 Page ID #:952



1    requests (including any requests for subpoenas) as an improper use of

2    Rule 17 and asks the Court to deny defendant’s in camera request.

3    Alternatively, if the Court grants the relief, and to the extent such

4    relief involves subpoenas seeking documents from a federal agency,

5    local law enforcement agency, or witness, the government asks that

6    the United States Attorney’s Office (the “USAO”) be allowed to

7    consult with any such agency or witness about compliance with the

8    subpoena.

9         This opposition is based upon the attached memorandum of points

10   and authorities, the files and records in this case, and such further

11   evidence and argument as the Court may permit.

12    Dated: December 3, 2019             Respectfully submitted,

13                                        NICOLA T. HANNA
                                          United States Attorney
14
                                          BRANDON D. FOX
15                                        Assistant United States Attorney
                                          Chief, Criminal Division
16

17                                              /s/
                                          RUTH C. PINKEL
18                                        LINDSEY GREER DOTSON
                                          Assistant United States Attorneys
19
                                          Attorneys for Plaintiff
20                                        UNITED STATES OF AMERICA

21

22

23

24

25

26

27

28

                                             2
     Case 2:18-cr-00331-GW Document 109 Filed 12/03/19 Page 3 of 19 Page ID #:953



1                                  TABLE OF CONTENTS
2    DESCRIPTION                                                                    PAGE

3    TABLE OF AUTHORITIES...............................................ii

4    MEMORANDUM OF POINTS AND AUTHORITIES................................1

5    I.    INTRODUCTION...................................................1

6    II.   STATEMENT OF FACTS.............................................3

7    III. ARGUMENT.......................................................4

8          A.   The Government Has Standing to Oppose Defendant’s In
                Camera Request............................................4
9
           B.   General Requirements for Rule 17 Subpoenas................7
10
           C.   Rule 17(c) Subpoenas Cannot Be Used to Seek Discovery.....8
11
           D.   No Exceptional Circumstances Justify Ex Parte
12              Procedure in the Instant Matter..........................13

13         E.   The Requested Subpoenas and Related Materials Should
                Be Unsealed and Disclosed to the Prosecution Team and
14              Investigating Agents.....................................14

15   IV.   CONCLUSION....................................................14

16

17

18

19

20

21

22

23

24

25

26

27

28

                                             i
     Case 2:18-cr-00331-GW Document 109 Filed 12/03/19 Page 4 of 19 Page ID #:954



1                                TABLE OF AUTHORITIES
2    DESCRIPTION                                                                    PAGE

3    CASES
4    Bowman Dairy Co. v. United States
          341 U.S. 214 (1951)............................................8
5
     Brady v. Maryland
6         373 U.S. 83 (1963).............................................9

7    Giglio v. United States
          405 U.S. 150 (1972)........................................9, 12
8
     In re Grand Jury
9         619 F.2d 1022 (3d Cir. 1980)...................................5

10   United States v. Beckford
          964 F. Supp. 1010 (E.D. Va. 1997).....................10, 11, 13
11
     United States v. Bran
12        2013 WL 1193338 (E.D. Va. Mar. 22, 2013)......................13

13   United States v. Cuthbertson
           651 F.2d 189 (3d Cir. 1981)..................................10
14
     United States v. Eden
15        659 F.2d 1376 (9th Cir. 1981)..................................5

16   United States v. Fields
          663 F.2d 880 (9th Cir. 1981)...................................9
17
     United States v. Henthorn
18        931 F.2d 29 (9th Cir. 1991)...................................12

19   United States v. Hughes
          895 F.2d 1135 (6th Cir. 1990)..............................5, 10
20
     United States v. Jenkins
21        895 F. Supp. 1389 (D. Haw. 1995)...........................5, 14

22   United States v. Murillo
          No. CR 05-1111(A)-RGK (C.D. Cal. 2007)........................11
23
     United States v. Nixon
24        418 U.S. 683 (1974)..................................7, 8, 9, 10

25   United States v. Noriega
          764 F. Supp. 1480 (S.D. Fla. 1991).............................7
26
     United States v. Norris
27        CR 12-450-JFW (C.D. Cal. 2012)................................11

28

                                            ii
     Case 2:18-cr-00331-GW Document 109 Filed 12/03/19 Page 5 of 19 Page ID #:955



1                         TABLE OF AUTHORITIES (CONTINUED)
2    DESCRIPTION                                                                    PAGE

3    United States v. Orena
          883 F. Supp. 849 (E.D.N.Y. 1995)...............................5
4
     United States v. Raineri
5         670 F.2d 702 (7th Cir. 1982)...................................5

6    United States v. Reed
          726 F.2d 570 (9th Cir. 1984)...................................9
7
     United States v. Richardson
8         607 F.3d 357 (4th Cir. 2010)...................................9

9    United States v. Roach, et al.
          CR 12-165-PSG (C.D. Cal. 2012)................................12
10
     United States v. Ruedlinger
11        172 F.R.D. 453 (D. Kan. 1997)..................................5

12   United States v. Savoca
          2004 WL 1179312 (S.D.N.Y. Mar. 29, 2004).......................6
13
     United States v. Segal
14        276 F. Supp. 2d 896 (N.D. Ill. 2003)...........................5

15   United States v. Smith
          245 F.R.D. 605 (N.D. Ohio 2007)................................6
16
     United States v. Vasquez
17        258 F.R.D. 68 (E.D.N.Y. 2009)..................................6

18   United States v. Whittig
          250 F.R.D. 548 (D. Kan. 2008)..................................6
19
     FEDERAL STATUTES
20
     18 U.S.C. § 3500...................................................10
21
     28 U.S.C. § 516.....................................................4
22
     FEDERAL RULES
23
     Fed. R. Crim. P. 1..................................................4
24
     Fed. R. Crim. P. 16............................................passim
25
     Fed. R. Crim. P. 17............................................passim
26

27

28

                                           iii
     Case 2:18-cr-00331-GW Document 109 Filed 12/03/19 Page 6 of 19 Page ID #:956



1                       MEMORANDUM OF POINTS AND AUTHORITIES
2    I.   INTRODUCTION
3         Defendant ARMAN GABAEE is a prominent real estate developer who,

4    for years, secured lucrative business deals with the County of Los

5    Angeles (the “County”) by paying bribes and kickbacks to a County

6    official.    A federal grand jury has charged defendant with three

7    counts of Honest Services Wire Fraud, in violation of 18 U.S.C.

8    §§ 1343, 1346, and two counts of Federal Program Bribery, in

9    violation of 18 U.S.C. § 666(a)(2).        Trial is set for March 3, 2020.

10        Defendant has filed in camera and under seal an application and

11   documents (see dkt. 108), and despite a request from the government

12   to know the nature of the filing, defendant declined to provide any

13   such details.    Accordingly, the government is not privy to the

14   contents of the filing.      Nevertheless, it appears that defendant has

15   likely embarked on an impermissible discovery and pretrial

16   investigation in violation of the Federal Rules of Criminal

17   Procedure.    Courts faced with similar requests by defendants have

18   held that such improper fishing expeditions should be denied.            This

19   Court should deny defendant’s requested relief for two reasons.

20        First, to the extent defendant’s secret filing is pursuant to

21   Federal Rule of Criminal Procedure 17, the in camera request is a

22   disguised discovery device intended to misuse Rule 17(c).           This

23   device would allow defendant to circumvent the rules of discovery

24   outlined in Federal Rule of Criminal Procedure 16 and potentially

25   obtain materials that may otherwise be protected from disclosure.

26   Unlike Rule 16 addressing pretrial discovery, Rule 17(c) is meant to

27   expedite the trial (by providing a time and place before trial for

28   the inspection by both parties of evidence to be admitted at trial).
     Case 2:18-cr-00331-GW Document 109 Filed 12/03/19 Page 7 of 19 Page ID #:957



1    In order to justify such subpoenas, defendant must show that the

2    items are not available from any other source, such as through a

3    discovery request to the government.        (And to the extent that

4    defendant seeks documents from the government which have not been

5    produced, the proper vehicle to litigate this dispute is through a

6    motion to compel, not an in camera application for a Rule 17

7    subpoena.)    Given that the trial is not until March 3, 2020, the in

8    camera request is unlikely to be for the purpose of expediting trial

9    or for seeking evidence unobtainable from other sources.           Rather, the

10   in camera request is more likely a fishing expedition in plain

11   violation of the Federal Rules of Criminal Procedure.

12        Second, the in camera request should be denied because it is an

13   improper use of ex parte procedure.         Case law approves ex parte

14   relief only upon a showing of “exceptional circumstances.”            There are

15   no exceptional circumstances here because protection of trial

16   strategy does not qualify as an “exceptional” circumstance.            The

17   defendant has a heavy burden to meet when justifying ex parte relief,

18   and the facts of this case do not support such a finding here.            For

19   each of these reasons, defendant’s in camera request should be

20   denied.

21        If the Court grants defendant relief pursuant to Rule 17, then

22   the Court should permit the government to inspect the subpoenas and

23   the items produced in response to any subpoena as contemplated by the

24   text of Rule 17.     Fed. R. Crim. P. 17 (“The court may direct the

25   witness to produce the designated items in court before trial or

26   before they are to be offered in evidence.         When the items arrive,

27   the court may permit the parties and their attorneys to inspect all

28   or part of them.”).

                                             2
     Case 2:18-cr-00331-GW Document 109 Filed 12/03/19 Page 8 of 19 Page ID #:958



1          Alternatively, if the matter is permitted to remain under seal
2    and in camera, then the government requests that an Assistant United
3    States Attorney -- who is not affiliated with the prosecution of this
4    matter and who would remained walled off from the trial team -- be
5    allowed to participate in litigation of the in camera request.
6    II.   STATEMENT OF FACTS
7          Defendant is a prominent real estate developer in Los Angeles

8    and beyond who, for years, used his immense wealth to obtain

9    lucrative contracts with the County by paying bribes and kickbacks to

10   a County official.     After that County official became a cooperating

11   government witness (“Cooperating Witness 1” or “CW1”), CW1

12   consensually recorded six bribe payments and kickbacks, totaling

13   $6,000, from defendant.      And when defendant needed help securing a

14   $45 million dollar lease from the County, he again turned to CW1.

15         During consensually recorded meetings and phone calls with CW1,

16   defendant offered to bribe CW1 with the purchase of a million dollar

17   home in Northern California, in exchange for CW1 helping defendant

18   secure that $45 million County lease.        Recorded phone calls

19   intercepted pursuant to two federal wiretap orders further captured

20   defendant’s efforts to buy a home as a bribe for CW1.           Ultimately,

21   defendant placed not one, but two, offers on a home for CW1, only to

22   withdraw those offers within hours of federal agents confronting

23   defendant about his bribery scheme.

24         Upon defendant’s request, the parties filed a stipulation to

25   continue trial to March 3, 2020, which this Court granted.            The

26   motions cut-off date is January 16, 2020.

27         On December 3, 2020, defendant filed a notice of manual filing

28   to file documents entirely in camera and under seal.           (Dkt. 108.)     No

                                             3
     Case 2:18-cr-00331-GW Document 109 Filed 12/03/19 Page 9 of 19 Page ID #:959



1    portion thereof is visible to the government, thereby preventing the

2    government from filing any informed or meaningful opposition.

3    Government counsel emailed defense counsel seeking information about

4    the nature of defendant’s in camera filing.         Defense counsel declined

5    to provide any details, not even the purported basis for needing to

6    submit the entire filing in camera.

7    III. ARGUMENT
8            A. The Government Has Standing to Oppose Defendant’s In Camera
9               Request
10        As noted, defendant filed his request under seal and in camera,

11   and thus, the government does not have any specifics regarding the

12   request (beyond the assumption that it likely relates to defense

13   investigation and may involve a request for a Rule 17(c) subpoena).

14   While the government does not know the identity of the entities to

15   which such subpoenas may be directed, to the extent any subpoena is

16   directed to a federal agency, the government has standing to oppose

17   the issuance of the subpoena.       The United States Attorney is the

18   authorized representative of the United States and has authority to

19   quash or oppose improper subpoenas issued to employees of the United

20   States.   See 28 U.S.C. § 516 (“[T]he conduct of litigation in which

21   the United States, an agency, or officer thereof is a party, or is

22   interested . . . is reserved to officers of the Department of

23   Justice, under the direction of the Attorney General.”); Fed. R.

24   Crim. P. 1(b)(1)(B) (“’Attorney for the government’ means . . . a

25   United States attorney or an authorized assistant.”).           When a federal

26   government employee, such as the General Counsel for a government

27   agency, is subpoenaed, the USAO is the appropriate entity to appear

28   on behalf of the agency in court.       The role of the USAO in this

                                             4
     Case 2:18-cr-00331-GW Document 109 Filed 12/03/19 Page 10 of 19 Page ID #:960



1    regard has been recognized by the courts.         See United States v. Eden,

2    659 F.2d 1376, 1381 (9th Cir. 1981) (allowing the government, i.e.,

3    the USAO, to move to quash a defense subpoena served on the

4    Department of Education); United States v. Ruedlinger, 172 F.R.D.

5    453, 455, 457 (D. Kan. 1997) (allowing the government, i.e., the

6    USAO, to move to quash defense subpoenas served on Internal Revenue

7    Service and Federal Bureau of Investigation employees).

8          Similarly, to the extent the in camera request seeks to subpoena

9    a local law enforcement agency or entity, the USAO has standing to

10   oppose such subpoena.      A party to a criminal case “has standing to

11   move to quash a subpoena addressed to another if the subpoena

12   infringes upon the movant’s legitimate interests.”           United States v.

13   Raineri, 670 F.2d 702, 712 (7th Cir. 1982) (citing In re Grand Jury,

14   619 F.2d 1022, 1027 (3d Cir. 1980)).        Federal courts have recognized

15   the government’s legitimate interest in quashing a defendant’s

16   subpoena based upon preventing an undue lengthening of the trial,

17   undue harassment of a witness, and prejudicial over-emphasis on a

18   witness’s credibility.      See id.; United States v. Segal, 276 F. Supp.

19   2d 896, 900 (N.D. Ill. 2003); United States v. Orena, 883 F. Supp.

20   849, 869 (E.D.N.Y. 1995); United States v. Jenkins, 895 F. Supp.

21   1389, 1393 (D. Haw. 1995).

22         Here, the government has standing based on its interest in

23   preventing undue harassment of witnesses, as well as the victim

24   entity in this case -- the County of Los Angeles.           See United States

25   v. Hughes, 895 F.2d 1135, 1145-46 (6th Cir. 1990) (district court

26   properly granted government’s motion to strike Rule 17(c) subpoena to

27   third party for pharmaceutical invoices “on the grounds that the

28   requested documents were not relevant or admissible at trial, that

                                             5
     Case 2:18-cr-00331-GW Document 109 Filed 12/03/19 Page 11 of 19 Page ID #:961



1    the defendant was engaging in a ‘fishing expedition,’ and that the

2    subpoena was oppressive and unreasonable”); United States v. Vasquez,

3    258 F.R.D. 68, 71–72 (E.D.N.Y. 2009) (finding that the government had

4    standing to challenge the defendant’s subpoena to county police

5    department based in part on the fact that the government had a

6    legitimate interest in preventing the defendant from using a subpoena

7    to obtain discovery materials that would otherwise be protected from

8    disclosure); United States v. Smith, 245 F.R.D. 605, 611 (N.D. Ohio

9    2007) (finding that the government had standing to challenge the

10   defendant’s subpoena to a Catholic Diocese for records of a Diocese

11   Bishop where the Bishop was a government witness); cf. United States

12   v. Savoca, 2004 WL 1179312, at *2 (S.D.N.Y. Mar. 29, 2004) (where “a

13   joint investigation has existed, and continues to exist, between the

14   federal and local law enforcement authorities . . . the Government

15   would have standing to make [a] motion to quash the Defendant’s

16   subpoena”).

17         The Court also has a separate and independent “‘interest in

18   preserving the proper procedure prescribed by the Rules of Criminal

19   Procedure, irrespective of the desires of the parties.’”            United

20   States v. Whittig, 250 F.R.D. 548, 551 (D. Kan. 2008) (citations

21   omitted).    “The Court must ensure that Rule 17(c) does not become a

22   means of conducting general discovery, which is not permitted in

23   criminal cases.”     Id.   Thus, even if the Court concludes the

24   government does not have standing (which we respectfully submit it

25   should not), the Court may nonetheless evaluate whether the subpoenas

26   are appropriate under Rule 17(c).

27

28

                                             6
     Case 2:18-cr-00331-GW Document 109 Filed 12/03/19 Page 12 of 19 Page ID #:962



1             B.   General Requirements for Rule 17 Subpoenas
2           Rule 17 provides for the issuance of subpoenas to compel the

3    testimony of witnesses at criminal proceedings and the production of

4    evidentiary documents.      Fed. R. Crim. P. 17.      However, a subpoena

5    duces tecum issued under Rule 17 has a limited purpose: to procure

6    evidence that will be introduced at the attendant proceeding, usually

7    trial.    United States v. Nixon, 418 U.S. 683, 698-99 (1974).

8           In Nixon, the Supreme Court held that the proponent of the

9    subpoena must “clear three hurdles: (1) relevancy; (2) admissibility;

10   (3) specificity.”     Id. at 700.    As courts have noted, the failure to

11   show relevance, admissibility, and specificity indicates the

12   requested Rule 17 subpoena is an impermissible fishing expedition.

13   See United States v. Noriega, 764 F. Supp. 1480, 1493 (S.D. Fla.

14   1991) (“If the moving party cannot reasonably specify the information

15   contained or believed to be contained in the documents sought but

16   merely hopes that something useful will turn up, this is a sure sign

17   that the subpoena is being misused.”).

18          Nixon further provides that, even upon a showing that the

19   subpoena seeks relevant, admissible, and specific evidence, if the

20   subpoenaing party requests pre-trial production, a court must also

21   consider whether the materials are “(2) . . . not otherwise

22   procurable reasonably in advance of trial by exercise of due

23   diligence; (3) that the party cannot properly prepare for trial

24   without such production and inspection in advance of trial and that

25   the failure to obtain such inspection may tend unreasonably to delay

26   the trial; and (4) that the application is made in good faith and is

27   not intended as a general ‘fishing expedition.’”          418 U.S. at 699-

28   700.

                                             7
     Case 2:18-cr-00331-GW Document 109 Filed 12/03/19 Page 13 of 19 Page ID #:963



1          It is clear that Rule 17(c) requires a showing of relevancy,

2    admissibility, and specificity to support a subpoena for documents.

3    Rule 17(c)(2) allows the Court to consider a motion to quash if the

4    subpoena is unreasonable or oppressive.         Upon the filing of a motion

5    to quash, it is the defendant’s burden to show the requested

6    documents are relevant, admissible, and the request is sufficiently

7    specific.    Nixon, 418 U.S. at 700.        As discussed more fully below,

8    defendant cannot meet his burden if the subpoena is for a purpose

9    beyond the scope of Rule 17, such as to gather “discovery”

10   information.    If the subpoena is nothing more than a “fishing

11   expedition” and the documents are available from another source, such

12   as discovery from the government, it is unreasonable and oppressive

13   and should not be issued.

14           C.    Rule 17(c) Subpoenas Cannot Be Used to Seek Discovery
15         Courts have long held that, given the detailed rules set forth

16   in Rule 16 regarding the government’s disclosure obligations before

17   and during trial, a defendant may not circumvent Rule 16 by seeking

18   broader discovery through the use of Rule 17(c) subpoenas to

19   government agencies.      As the Supreme Court long ago made clear in

20   Bowman Dairy Co. v. United States, “[i]t was not intended by Rule 16

21   to give a limited right of discovery, and then by Rule 17 to give a

22   right of discovery in the broadest terms. . . . Rule 17(c) was not

23   intended to provide an additional means of discovery.”           341 U.S. 214,

24   220 (1951).    As a result, Rule 17(c) subpoenas in general are not

25   proper if “intended as a general ‘fishing expedition.’”            Nixon, 418

26   U.S. at 700.    “[Rule 17's] chief innovation was to expedite the trial

27   by providing a time and place before trial for the inspection of the

28   subpoenaed materials.”      Bowman Dairy, 341 U.S. at 220.       Hence, any

                                             8
     Case 2:18-cr-00331-GW Document 109 Filed 12/03/19 Page 14 of 19 Page ID #:964



1    attempt to justify the subpoena as a method to obtain documents and

2    objects “material to preparing the defense” pursuant to Rule

3    16(a)(1)(E)(i), is to no avail.

4          The Ninth Circuit in United States v. Reed, 726 F.2d 570, 577

5    (9th Cir. 1984), determined the district court properly quashed a

6    Rule 17 subpoena where the defendant had sought entire arson

7    investigation files, not specific documents.          The Reed court stated,

8    “Rule 17(c) was not intended as a discovery device, or to ‘allow a

9    blind fishing expedition seeking unknown evidence.’”           Id. (quoting

10   United States v. MacKey, 647 F.2d 898, 901 (9th Cir. 1981)).            The

11   Reed court also commented that the defendant did not establish

12   relevance or admissibility of the subpoenaed files.           Id.   The instant

13   subpoena, like the one in Reed, may seek a large swath of documents

14   (such as an employee’s personnel file), not specific records.             If the

15   subpoena does seek a large variety of documents, it is unclear how

16   such an array of documents would be admissible.          See id.; see also

17   United States v. Richardson, 607 F.3d 357, 368 (4th Cir. 2010)

18   (“[T]he subpoena duces tecum is not intended to provide a means of

19   pretrial discovery . . . .”).

20         The Ninth Circuit does not stand alone in quashing Rule 17

21   subpoenas in those instances where a subpoena goes beyond those

22   limited Nixon circumstances.       Subpoenas seeking pre-trial discovery

23   such as material otherwise governed by the Jencks Act, Brady v.

24   Maryland, 373 U.S. 83 (1963), and Giglio v. United States, 405 U.S.

25   150 (1972), are routinely quashed.          See Nixon, 418 U.S. at 701

26   (“Generally, the need for evidence to impeach witnesses is

27   insufficient to require its production in advance of trial.”); United

28   States v. Fields, 663 F.2d 880, 881 (9th Cir. 1981) (where

                                             9
     Case 2:18-cr-00331-GW Document 109 Filed 12/03/19 Page 15 of 19 Page ID #:965



1    defendant’s purpose for seeking Rule 17(c) subpoena was to obtain

2    impeachment material, subpoena was improper); United States v.

3    Hughes, 895 F.2d 1135, 1145-46 (6th Cir. 1990) (finding a Rule 17(c)

4    subpoena to a third party for impeachment material improper); United

5    States v. Cuthbertson, 651 F.2d 189, 195 (3d Cir. 1981) (Rule 17(c)

6    subpoenas not available to obtain exculpatory (Brady) material in

7    possession of prosecution or hearsay evidence that could only be used

8    for impeachment); see also Fed. R. Crim. P. 17(h) (precluding from

9    production via Rule 17 subpoena a witness’s prior statements, which

10   are governed by Rule 26.2 and the Jencks Act, 18 U.S.C. § 3500).

11          Defendant has the burden to establish admissibility of the

12   materials, the relevance of the materials sought by the subpoena, and

13   that the subpoena request is a specific one.          Nixon, 418 U.S. at 700.

14   Failure to establish any one of the elements specifically makes

15   quashing the subpoena appropriate.          Information in the possession,

16   custody and control of the government that falls under its Brady or

17   Giglio disclosure obligations is not the type of material a Rule

18   17(c) subpoena was designed to reach.         See Cuthbertson, 651 F.2d at

19   195.

20          Finally, if the information sought is actually an attempt to

21   gain “discovery” that could potentially be disclosed in the discovery

22   process, defendant has not shown the information is not otherwise

23   reasonably procurable in advance of trial, one of the Nixon

24   components.    Nixon, 418 U.S. at 699.       In United States v. Beckford,

25   964 F. Supp. 1010 (E.D. Va. 1997), the district court issued 12

26   subpoenas ex parte and under seal.          The government challenged seven

27   of the subpoenas because, the government argued, they sought pre-

28   trial discovery.     The court acknowledged that “[t]he Government

                                            10
     Case 2:18-cr-00331-GW Document 109 Filed 12/03/19 Page 16 of 19 Page ID #:966



1    correctly notes that a Rule 17(c) subpoena duces tecum is improper

2    where it calls for the production of Brady, Jencks, or Giglio

3    material.”    Id. at 1031.    As the Beckford court noted, materials

4    subject to disclosure in discovery would not be materials the Nixon

5    court described as “not otherwise procurable reasonably in advance of

6    trial.”    Id. at 1032.

7          In a case in this district, United States v. Norris, No. CR 12-

8    450-JFW, involving a defendant’s attempt to improperly use Rule 17 as

9    a discovery tool, the Honorable John F. Walter, United States

10   District Judge, issued an order denying an ex parte application

11   requesting the issuance of the improper subpoenas.           (CR 12-450-JFW

12   Dkt. 28.)    In that case, defendant sought “entire categories of

13   documents instead of specific documents” and made no showing of the

14   relevancy of the requested documents.         (Id.)   Such requests

15   constituted discovery requests and were wholly inappropriate under

16   Rule 17.    As such, defendant’s application for the issuance of

17   subpoenas was denied.      (Id.)

18         Similarly, in United States v. Murillo, No. CR 05-1111(A)-RGK,

19   the Honorable R. Gary Klausner, United States District Judge, granted

20   the government’s motion to quash subpoenas issued to a wide range of

21   institutions seeking materials related to a confidential informant

22   and a government witness.       (CR 05-1111(A)-RGK Dkt. 493.)       The court

23   explained that “[a] criminal defendant cannot use subpoenas to

24   circumvent the discovery limitations of Rule 16.”           The court further

25   explained that if the defendant had issues with the government’s

26   production of discovery, the proper channel for addressing such

27   matters would be a discovery motion.        Id.

28

                                            11
     Case 2:18-cr-00331-GW Document 109 Filed 12/03/19 Page 17 of 19 Page ID #:967



1          In another case in this district, United States v. Roach, et

2    al., No. CR 12-165-PSG, also involving a defendant’s attempt to

3    improperly use Rule 17 subpoenas, the Honorable Phillip S. Gutierrez

4    granted the government’s motion to quash the subpoenas as an improper

5    use of Rule 17.     In that case, as here, the defendant filed his

6    subpoena requests under seal and in camera.          Without knowing the

7    identities of the entities to be served with subpoenas or the nature

8    of the documents sought by the subpoenas, the government moved to

9    quash the subpoenas to the extent they were improper under Rule 17,

10   and the district court granted the government’s motion.            (CR 12-165-

11   PSG Dkt. 49.)

12         In the instant case, defendant’s in camera request potentially

13   implicates pre-trial discovery materials, including Brady/Giglio

14   requests.    To the extent defendant believes that there are discovery

15   disputes, there is a process in place for defendant to obtain

16   discovery, including through a noticed motion to compel filed

17   publicly with the Court.      If the in camera request is for a law

18   enforcement officer or government employee witness and the subject of

19   the subpoena is going to be called as a government witness at trial,

20   a subpoena is unnecessary as government trial counsel will request a

21   review of such records as part of the government’s obligations under

22   Giglio v. United States, 405 U.S. 150 (1972), and United States v.

23   Henthorn, 931 F.2d 29 (9th Cir. 1991).         If defendant’s in camera

24   request is an attempt to obtain otherwise discoverable materials,

25   then the request should be denied.

26

27

28

                                            12
     Case 2:18-cr-00331-GW Document 109 Filed 12/03/19 Page 18 of 19 Page ID #:968



1             D. No Exceptional Circumstances Justify Ex Parte Procedure in
2                the Instant Matter
3          Ex parte procedure with respect to the issuance of pre-trial

4    subpoenas is authorized only in “exceptional circumstances.”            United

5    States v. Beckford, 964 F. Supp. 1010, 1030 (E.D. Va. 1997); see also

6    United States v. Bran, 2013 WL 1193338, at *2 (E.D. Va. Mar. 22,

7    2013).    “[A] party seeking to proceed ex parte will have to meet a

8    heavy burden to proceed in that fashion.”         Beckford, 964 F. Supp. at

9    1030.    “Ordinarily, ex parte procedure will be unnecessary and thus

10   inappropriate.”     Id.

11         In this case, defendant has -– ex parte, under seal, and in

12   camera -– sought permission to presumably conduct clandestine

13   investigation of undisclosed persons or entities.           In doing so,

14   defendant has effectively prevented the government from challenging

15   these subpoenas in a precise and helpful manner before the Court.               To

16   the extent defendant contends that disclosing his applications for

17   subpoenas would unfairly reveal his trial strategy, the government

18   requests that only the subpoenas themselves be disclosed to allow

19   argument and proper resolution of this matter.          Beckford, 964 F.

20   Supp. at 1030 (“In most instances, it will not be necessary to

21   disclose trial strategy, divulge witnesses or work product, or

22   implicate a privacy right merely to make the application for issuance

23   of a pre-trial subpoena duces tecum.        And, a party seeking to proceed

24   ex parte will have to meet a heavy burden to proceed in that

25   fashion.”).

26   ///

27   ///

28

                                            13
     Case 2:18-cr-00331-GW Document 109 Filed 12/03/19 Page 19 of 19 Page ID #:969



1            E. The Requested Subpoenas and Related Materials Should Be
2                Unsealed and Disclosed to the Prosecution Team and
3                Investigating Agents
4          The government respectfully requests that this Court unseal the

5    in camera request so that the assigned trial attorneys and

6    investigating agents are able to participate in any further

7    proceedings relating to the request.        Because Rule 17(c) makes no

8    provision for allowing only one party to access documents produced in

9    response to a subpoena, both parties should have access to the

10   subpoenas (if not the items produced themselves).           Jenkins, 895 F.

11   Supp. at 1395 (holding that the Court erred in failing to permit the

12   government to examine the documents produced in response to the

13   subpoenas ahead of trial).       Indeed, the text of Rule 17(c) states

14   that documents should be “inspected by the parties and their

15   attorneys.”    Id.   As such, the government requests disclosure of the

16   in camera request and subpoenas, should any be approved by the Court.

17         In the alternative, if the matter is permitted to remain under

18   seal and in camera, then the government requests that an Assistant

19   United States Attorney who is not affiliated with the prosecution of

20   this matter –- and who would remained walled off from the trial team

21   -- be allowed to participate in litigation of this matter and be

22   served with any reply filed to the government’s opposition to

23   defendant’s in camera and under seal request for Rule 17 subpoenas.

24   IV.   CONCLUSION
25         For the foregoing reasons, the government respectfully requests

26   that this Court deny defendant’s in camera request, or in the

27   alternative, disclose the in camera request to the government.

28

                                            14
